Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 22-31 are currently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.

Response to Amendments
The applicant amended independent claims 22 and 25 with “generating first three-dimensional data using a sensor provided on the movable object., the first three-dimensional data including first three-dimensional points each representing a three-dimensional position”; “receiving second three-dimensional data via a network, the second three-dimensional data including second three-dimensional points each representing a three-dimensional position” and “merging the first three-dimensional data with the second three-dimensional data to generate third three-dimensional data such that a third density of third three-dimensional points in the third three-dimensional data is higher than each of a first density of the first three-dimensional points in the first three-dimensional data and a second density of the second three-dimensional points in the second three-dimensional data, the third three-dimensional points each representing a three-dimensional position”.
The applicant amended independent claims 28 and 29 with “circuitry configured to generate first three-dimensional data using the sensor, the first three-dimensional data including first three-dimensional points each representing a three-dimensional position”; “a receiver connected to the circuitry and configured to receive second three-dimensional data via a network, the second three-dimensional data including second three-dimensional points each representing a three-dimensional position” and “the circuitry configured to merge the first three-dimensional data with the second three-dimensional data to generate third three-dimensional data such that a third density of third three-dimensional points in the third three-dimensional data is higher than each of a first density of the first three-dimensional points in the first three-dimensional data and a second density of the second three-dimensional points in the second three-dimensional data, the third three-dimensional points each representing a three-dimensional position”.

Terminal Disclaimer
The applicant filed a Terminal Disclaimer on April 8, 2022 and it was approved on April 8, 2022.  The nonstatutory double patenting rejection has been overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau et al. (“A Real-time Augmented Reality System to See-Through Cars,” IEEE Transactions on Visualization and Computer Graphics, Vol. 22 No. 11, November 2016 (Manuscript received March 15, 2016; accepted on July 15, 2016); IDS) in view of Shibata (2007/0030212) and further in view of Worley et al. (9,536,339; IDS).

Regarding claim 22,  Rameau teaches a three-dimensional data generation method (e.g.,  In this paper, we focus on a realistic generation of a seamless seeing-through effect with a proper view point correction and with a delay under 100ms.  Rameau: p. 2396 col. 1 para. 1 L.2-4. The stereo vision system mounted on the front car allows to create a sparse 3D map of the environment where the rear car can be localized.  Rameau: Abstract L.5-6) performed by a movable object (e.g., In this paper, we present a real-time marker-less system to see through cars. For this purpose, two cars are equipped with cameras and an appropriate wireless communication system. The stereo vision system mounted on the front car allows to create a sparse 3D map of the environment where the rear car can be localized.  Rameau: Abstract L.4-6.  The movable objects are the cars (front and rear) equipped with cameras and appropriate wireless communication system), the method comprising:
generating first three-dimensional data using a sensor (e.g., the front vehicle is equipped with a stereo vision system; Rameau: p. 2395 col. 1 para. 2 L.5-6.  On the front vehicle we use two PointGrey Flea 3 color cameras:(FL3-U3-13E4C-C), 1.3 Megapixels, 1/1.8” e2v EV76C560 CMOS sensor and global shutter. These cameras are equipped with LM3NCM lenses which provide a 90◦ horizontal ﬁeld of view. The baseline between these two cameras is 53cm. Rameau: p. 2398 col. 2 para. 6 L.1-5.  Therefore, stereo images (3D data) are obtained with the two color cameras) provided on the movable object (e.g., In this paper, we present a real-time marker-less system to see through cars. For this purpose, two cars are equipped with cameras and an appropriate wireless communication system. The stereo vision system mounted on the front car allows to create a sparse 3D map of the environment where the rear car can be localized.  Rameau: Abstract L.4-6.  The movable object is the front car equipped with cameras and appropriate wireless communication system), the first three-dimensional data (see 1_1 below) including first three-dimensional points each representing a three-dimensional position (see 1_2 below); 
receiving second three-dimensional data via a network (e.g., Only three types of data are transferred between the two cars: the new 3D points to be added to the map (and their ORB descriptors), the pose of the rear car MBW and the synthetic patch to be stitched to the current rear car image. Rameau: p. 2399 col. 2 para. 5 L.7-10.  3D map updates: Every 1.5 meters a new set of 3D points, as well as their ORB descriptors, are transferred to the rear car. The number of transferred points is limited to a maximum of 500, these points and feature descriptors are sent as an uncompressed image (see Fig. 8). Rameau: p. 2399 col. 2 para. 6 L.1-4 to p. 2400 col. 1 para.1 L.1 and Fig. 7; reproduced below for reference.  

    PNG
    media_image1.png
    549
    578
    media_image1.png
    Greyscale

It can be seen from Fig. 7 that synthetic patch and 3D map update are received in the rear car.  The visual odometry and the rear car localization strategy provide MtLW and MtBW, respectively the pose of the front and the rear car.  Rameau: p. 2397 col. 2 para. 6. Thus, the inter-car pose MtBL is a simple composition of these two rigid transformations: 

    PNG
    media_image2.png
    62
    417
    media_image2.png
    Greyscale

Rameau: p. 2398 col. 1 para. 1 L.1-3.  In this situation, all the transformations in our system are known at a time t. Therefore, the reprojection of a 3D point Pti triangulated using the front car stereo vision system can be reprojected in the rear car image at the coordinates ptBi with this well-known relation:

    PNG
    media_image3.png
    79
    448
    media_image3.png
    Greyscale

Rameau: p. 2398 col. 1 para. 1 L.4-8. The rear car pose is transferred to the front car to synthesize the images viewed from the rear car at the provided pose.  This transfer is almost neglectable since only 6 ﬂoats have to be considered (3 for the rotation and 3 for the translation), then only 192 bits are needed. Rameau: p. 2400 col. 1 para. 3.  As aforementioned, our architecture is efﬁcient to reduce the delay due to the computational time but it is also optimal to limit the data to be transferred between both cars. According to our estimations, the maximum required bandwidth is 9.2Mbits/s, it satisﬁes even slow V2V communication systems. For the sake of clarity, we propose here a rough estimation of the necessary network bandwidth for every single component to be transferred. Only three types of data are transferred between the two cars: the new 3D points to be added to the map (and their ORB descriptors), the pose of the rear car MBW and the synthetic patch to be stitched to the current rear car image.  Rameau: p. 2399 col. 2 para. 5.  Therefore, data is transferred between two cars with (an appropriate wireless communication system; Rameau: Abstract L.5) that satisfies slow V2V communication systems), the first three-dimensional data (see 1_1 below) including first three-dimensional points each representing a three-dimensional position (see 1_2 below); and 
merging the first three-dimensional data with the second three-dimensional data to generate third three-dimensional data such that a third density of third three-dimensional points in the third three-dimensional data is higher than each of a first density of the first three-dimensional points in the first three-dimensional data and a second density of the second three-dimensional points in the second three-dimensional data (e.g.,  Accordingly, if a dense depth map from the front vehicle is computed, it is possible to reproject all the pixels of the image ItL into the rear car image. This process is called image synthesis and allows to create a new image from another arbitrary view point. For our application, we use this technique to create a seamless transparency effect to see through the front car from the rear car’s view point. This approach has the advantage to take the 3D structure of the scene into consideration unlike other naive warping methods [4]. An example of synthetic image is provided in Fig. 5(b).  Rameau: p. 2398 col. 1 para. 1 L.9-17.  Therefore, the first three-dimensional data (stereo image) and the second three-dimensional data (pose information) are combined to create (synthesize) a new image from the rear car pose. This synthesized new image is taken as the third image.  The synthesized is then used to produce patches to replace the occlusion area due the front vehicle to be displayed at the rear vehicle), the third three-dimensional points each representing a three-dimensional position (see 1_1 and 1_2 below). 
While Rameau does not explicitly teach, Shibata teaches:
(1_1). the first/second three-dimensional data including first/second three-dimensional points each representing a three-dimensional position (e.g., the vehicle outside-image information is converted to have a viewpoint from the camera based on the three-dimensional measurement value received by the measurement value receiving unit and the converted information is supplied to the image combining unit.  Shibata: [0022] L.1-6. FIG. 1 is a block diagram illustrating the configuration of a vehicle outside-image display system 100 according to a first embodiment of the invention. Referring to FIG. 1, the vehicle outside-image display system 100 according to the present embodiment includes a vehicle outside-image display apparatus 102 provided for a second vehicle B, a vehicle outside-image display apparatus 101 provided for a first vehicle A, and a vehicle outside-image display apparatus 103 provided for a third vehicle C. The vehicle outside-image display apparatus 102 transmits, to a rearward vehicle, vehicle outside-image information 122 in which vehicle's outside conditions are visualized through a viewpoint of an installed camera 112. The vehicle outside-image display apparatus 101 receives the vehicle outside-image information 122 and transmits, to a further rearward vehicle, renewed vehicle outside-image information 121, wherein the received vehicle outside-image information 122 is combined with information in which vehicle's outside conditions are visualized through a viewpoint of an installed camera 111.  Shibata: [0050] and Fig. 1; reproduced below for reference.

    PNG
    media_image4.png
    456
    843
    media_image4.png
    Greyscale

As the vehicle outside-image information is converted to have a viewpoint from the camera based on the three-dimensional measurement value received by the measurement value receiving unit, the images are three-dimensional images/data. Therefore, image from camera 111 is combined with image from camera 112 (vehicle outside-image information 122) to produce a combined image/data from which vehicle outside-image information 121 is obtained.  The combined image/data is the third image data and consists of first and second image data.  It is obvious that cameras mounted on each vehicle capture the same type of (three-dimensional) image/data so that each vehicle is conveniently assigned to be a front or rear vehicle);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shibata into the teaching of Rameau so that vehicles are equally mounted with the same type of cameras (to capture two three-dimensional images/data) and they can conveniently perform any role (vehicle A, B or C) in the vehicle outside-image display system..
While the combined teaching of Rameau and Shibata does not explicitly teach, Worley teaches:
(1_2). first/second/third three-dimensional points each representing a three-dimensional position (e.g., This 3D data may be described as a point cloud.  The point cloud may be visualized as a grouping of data points, with each point at a different location on a surface of the actual object.  Each data point may have a set of coordinates.  Other data may also be included in the data points, such as color, reflectance, and so forth. In one implementation these coordinates may designate a position within a Cartesian space having three mutually orthogonal axes, such as X, Y, and Z. In this Cartesian space, the coordinates may be expressed as (X,Y,Z).  The coordinates may be image coordinates with a distance value, such as a particular pixel as designated by X and Y coordinates of an imaging sensor in the 3D sensor and the corresponding distance to the object represented by that pixel.  Worley: c.1 L.59-c.2 L.5.  Therefore, each of the images of Shibata (Rameau) consists of image coordinates with distance value);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Worley into the combined teaching of Rameau and Shibata so that each image consists of image coordinate corresponding to position within a Cartesian space with three mutually orthogonal axes: X, Y and Z.

Regarding claim 23, the combined teaching of Rameau, Shibata and Worley teaches the three-dimensional data generation method according to claim 22, wherein 
the sensor comprises at least one of a laser sensor or multi cameras provided on a movable object (e.g., On the front vehicle we use two PointGrey Flea 3 color cameras:(FL3-U3-13E4C-C), 1.3 Megapixels, 1/1.8” e2v EV76C560 CMOS sensor and global shutter. These cameras are equipped with LM3NCM lenses which provide a 90◦ horizontal ﬁeld of view. The baseline be-tween these two cameras is 53cm. Rameau: p. 2398 col. 2 para. 6 L.1-5.  The front vehicle is a movable object), 
the second three-dimensional data is received from another movable object comprising another sensor on the other movable object (e.g., This system is designed to share the computational load on both computers in order to reach real-time performances. Hence, the laptop in the front car is used for the visual odometry and the image synthesis tasks, while the rear car’s computer is dedicated to localize the camera in the 3D map and to stitch the synthetic patch on the current image. Rameau: p. 2399 col. 2 para. 1 L.2-7. To summarize: at every new image acquisition, the visual odometry is performed on the front car, thus, the new 3D points and their corresponding ORB features are transferred to the rear vehicle. The 3D map is then updated using these points, while the rear car localization is performed in parallel (such that the computation of the pose does not require to wait for any update of the map). Therefore, the rear car pose is transferred to the front vehicle to compute the appropriate synthetic image. Rameau: p. 2399 col. 2 para. 2 L.1-8. Therefore, the second three-dimensional data is the rear car pose and is calculated with the rear car’s computer; which performs the functionality of pose estimator of the rear car which the other movable object). 

Regarding claim 24, the combined teaching of Rameau, Shibata and Worley teaches the three-dimensional data generation method according to claim 22, wherein in the receiving, encoded three-dimensional data is received and the encoded three-dimensional data is decoded to generate the second three-dimensional data (e.g., Rear car pose transfer: This transfer is almost neglectable since only 6 ﬂoats have to be considered (3 for the rotation and 3 for the translation), then only 192 bits are needed. Rameau: p. 2400 col. 1 para. 3.  The position are encoded into 192 bits and is decoded at the front vehicle to the position on the 3D map so that image synthesis is performed based on the position).

Regarding claim 30, the combined teaching of Rameau, Shibata and Worley teaches the three-dimensional data generation method according to claim 23, further comprising:
retrieving the other movable object according to an occlusion region of the sensor (e.g., Using the synthetic image presented in the previous subsection, we can overcome the occlusion of the front car in the rear car image. Nonetheless, the detection of the position of the occlusion (the front car) in the image is recommended for two main reasons. The ﬁrst one is related to the transfer speed of the current V2V communication systems, which is limited to 100Mbits/sec. Indeed, detecting the occluded part allows to send only this Region Of Interest (ROI) to the rear vehicle (more explanations related to this aspect are available in Sec. 5.3). The second reason —the detection of the front car is essential —is that the image quality on the outer part of the synthetic image is more prone to noise and distortion than the central part of the image which usually contains the occluded area. Rameau: p. 2398 col. 2 para. 2.  To obtain the position of the ROI, using visual tracking algorithms is a common solution which is for instance utilized in [4].  Rameau: p. 2398 col. 2 para. 3 L.1-2.  The rear car’s computer is dedicated to localize the camera in the 3D map and to stitch the synthetic patch on the current image. Rameau: p. 2399 col. 2 para. 1 L.6-7.  Therefore, the position of the ROI (occlusion position by the front car) is detected in the rear car); and
transmitting, to the other movable object retrieved, a request for transmitting the second three-dimensional data (e.g., The ROI is determined using the extremal positions of these reprojected points on the image. Therefore, the synthetic patch is cropped appropriately and stitched on the current rear car image.  Rameau: p. 2398 col. 2 para. 4 L.6-9. the laptop in the front car is used for the visual odometry and the image synthesis tasks, Rameau: p. 2399 col. 2 para. 2 L.4-5. at every new image acquisition, the visual odometry is performed on the front car, thus, the new 3D points and their corresponding ORB features are transferred to the rear vehicle. Rameau: p. 2399 para. 2 L.1-3. Therefore, the rear car pose is transferred to the front vehicle to compute the appropriate synthetic image. Finally, the synthetic patch is sent to the rear car for display purposes. Rameau: p. 2399 col. 2 para. 2 L.6-9).

Regarding claims 25-27 and 31, the claims are similar in scope to claims 22-24 and 30 respectively and they are rejected under similar rationale as claims 22-24 and  30 respectively.
Claims 25-26 further recites occlusion region of the sensor and this is disclosed with “In this paper, we propose a see-through system to solve the visibility problem in overtaking situations by overcoming the occlusion caused by the front car. Speciﬁcally, we aim to literally see through the front car from the rear car point of view.” (Rameau: p. 2395 col. 1 para. 2 L.1-4).  “The detection of the position of the occlusion (the front car) in the image is recommended for two main reasons. The ﬁrst one is related to the transfer speed of the current V2V communication systems, which is limited to 100Mbits/sec. Indeed, detecting the occluded part allows to send only this Region Of Interest (ROI) to the rear vehicle (more explanations related to this aspect are available in Sec. 5.3). The second reason —the detection of the front car is essential —is that the image quality on the outer part of the synthetic image is more prone to noise and distortion than the central part of the image which usually contains the occluded area.” (Rameau: p. 2398 col. 2 para. 2 L.3-12).

Regarding claim 28, the claim is a device claim of the method claim 22.  The claim is similar in scope to claim 22 and it is rejected under similar rationale as claim 22.
Rameau teaches that “Concerning the network, a signal ampliﬁer PicoStation M is used to ensure a sufﬁciently large area coverage. In most of the situations, the signal is well received up to 30 meters. This network ampliﬁer is equipped with a 2.4Ghz antenna and can support transfer up to 100Mbits/s.” (Rameau: p. 2399 col. 1 para. 3 L.1-5). “Two laptops (one in each car) are utilized to run our algorithm. These laptops have similar specs: Quad Core 2.4 GHz, 8GB RAM, and SSD disk. It should be noted that none of our computation is done on GPU. The time synchronization between the laptops has been done using the daemon Chronyd2 on Ubuntu.” (Rameau: p. 2399 col. 1 para. 4).

Regarding claim 29, the claim is a device claim of the method claim 25.  The claim is similar in scope to claim 25 and it is rejected under similar rationale as claim 25.
Rameau teaches that “Concerning the network, a signal ampliﬁer PicoStation M is used to ensure a sufﬁciently large area coverage. In most of the situations, the signal is well received up to 30 meters. This network ampliﬁer is equipped with a 2.4Ghz antenna and can support transfer up to 100Mbits/s.” (Rameau: p. 2399 col. 1 para. 3 L.1-5). “Two laptops (one in each car) are utilized to run our algorithm. These laptops have similar specs: Quad Core 2.4 GHz, 8GB RAM, and SSD disk. It should be noted that none of our computation is done on GPU. The time synchronization between the laptops has been done using the daemon Chronyd2 on Ubuntu.” (Rameau: p. 2399 col. 1 para. 4).

Response to Arguments
Applicant’s response filed on September 28, 2022 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above with additional references of Shibata (2007/0030212) and Worley (9,536,339).
For details, please see the rejection to the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611